Bernes, Judge.
Following a bench trial, Joel McCormick was convicted of driving under the influence of alcohol to the extent that he was a less safe driver. In this appeal, McCormick challenges the sufficiency of the evidence, contending that the trial court erred in denying his motion for a directed verdict of acquittal. For the reasons that follow, we affirm.
The appellant bears the burden of designating in his notice of appeal “whether or not any transcript of evidence and proceedings is to be transmitted as a part of the record on appeal.” OCGA § 5-6-37. See Doe v. State, 205 Ga. App. 322 (422 SE2d 558) (1992). In his notice of appeal, McCormick failed to specify any transcript of the evidence to be included in the record and thus failed to meet the burden cast upon him by law. Our review of the sufficiency of the evidence in this case would necessarily require a transcript of evidence presented to the trial court. See Hageman v. State, 205 Ga. App. 644 (423 SE2d 56) (1992). Because we have no trial transcript, we cannot consider McCormick’s claim and we must assume as a matter of law that the trial court’s ruling was correct. See Eason v. State, 249 Ga. App. 738, 739 (1) (549 SE2d 532) (2001).

Judgment affirmed.


Blackburn, P. J., and Miller, J., concur.